Citation Nr: 0833380	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-25 269A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1943 to April 
1946.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 1998 rating action that 
denied service connection for left ear hearing loss, and 
granted service connection for right ear hearing loss, 
assigned an initial noncompensable rating from May 1996.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

Be decision of June 2002, the Board granted service 
connection for left ear hearing loss, and the RO assigned an 
initial noncompensable rating therefor by rating action of 
October 2002.

By decision of April 2003, the Board remanded the issue of an 
initial noncompensable rating for right ear hearing loss to 
the RO for due process development.

By rating action of July 2005, the RO assigned December 1993 
as the effective date of the grant of service connection for 
bilateral hearing loss and a noncompensable rating on the 
basis of clear and unmistakable error.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  VA audiological evaluations of the right ear revealed 
Level I hearing acuity in 1993 and 1995, Level II hearing 
acuity in 1996, and Level I hearing acuity in 2006.

3.  VA audiological evaluations of the left ear revealed 
Level I hearing acuity in 1993 and 1995, Level IV hearing 
acuity in 1996, and Level II hearing acuity in 2006. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, and Part 
4, including §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Post-rating May 2005 and February and October 2006 RO letters 
collectively informed the veteran and his representative of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened). 
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

The 2005 and 2006 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2005 and 2006 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the initial January 
1998 rating action on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that, in 
this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the adjudication, 
in that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran and his 
representative have been notified of what was needed to 
substantiate his claim, and afforded numerous opportunities 
to present information and/or evidence in support thereof.  
As a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2005 and 
2006 RO notice letters, the RO gave the veteran and his 
representative further opportunities to furnish information 
and/or evidence pertinent to the claim before it 
readjudicated it on the basis of all the evidence of record 
by rating action of July 2005 and in June 2006 (as reflected 
in the Supplemental Statement of the Case (SSOC)).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2005 
Statement of the Case and the June 2006 SSOC, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided in the October 2006 
RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim.  In December 1993, September 1995, 
May 1996, and March 2006, the veteran was afforded 
comprehensive VA audiological examinations; these reports are 
of record and have been considered in adjudicating this 
claim.  Significantly, the veteran has not identified, and 
the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The record also presents no basis for 
further development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 provides special provisions for evaluating 
exceptional patterns of hearing impairment: (a) When the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels (db) or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  (b) When the pure tone threshold is 
30 db or less at 1,000 Hertz, and 70 db or more at 2,000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  

The veteran contends that his bilateral hearing loss is more 
disabling than currently evaluated.  

Considering the pertinent evidence in light of the criteria 
of DC 6100, the Board finds that the veteran's bilateral 
hearing loss has not been disabling to a compensable degree 
at any time since the initial grant of service connection 
therefor.  The medical evidence of record documents that the 
service-connected bilateral hearing loss has been manifested 
by no more than right ear hearing acuity at Level I in 1993 
and 1995, Level II in 1996, and Level I in 2006, and left ear 
hearing acuity at Level I in 1993 and 1995, Level IV in 1996, 
and Level II in 2006. 

VA audiological evaluation in December 1993 revealed speech 
recognition scores of 96% in the right ear, 92% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
30
30
LEFT
60
50
45
45
55

The pure tone threshold average was 19 on the right and 49 on 
the left.  The examiner noted normal hearing on the right, 
and moderate to moderately-severe conductive hearing loss on 
the left with good speech discrimination.

VA audiological evaluation in September 1995 revealed speech 
recognition scores of 92% in the right ear, 96% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
30
LEFT
60
50
45
45
65

The pure tone threshold average was 21 on the right and 51 on 
the left.  The examiner noted normal hearing on the right, 
and moderate to severe conductive hearing loss on the left 
with good speech discrimination.

VA audiological evaluation in May 1996 revealed speech 
recognition scores of 88% in the right ear, 80% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
35
LEFT
65
55
45
55
65

The pure tone threshold average was 24 on the right and 55 on 
the left.  The examiner noted mild sensorineural hearing loss 
on the right and moderate to severe conductive hearing loss 
on the left, with good speech discrimination bilaterally.

The record includes a July 2005 report of audiological 
evaluation of the veteran at the Cooper Health System 
purporting to show mild to severe hearing loss on the right 
and severe hearing loss on the left, but this report is of 
unknown reliability, as the calibration of the testing 
equipment and word-list are not documented.  Thus, the Board 
finds it to be of little probative value in evaluating the 
degree of severity of the veteran's hearing loss.  See Hayes 
v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; the credibility and weight to be attached to medical 
evidence are within the province of the Board).  

VA audiological evaluation in March 2006 revealed speech 
recognition scores of 100% in the right ear, 92% in the left 
ear, and pure tone thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
55
50
LEFT
60
60
50
55
75

The pure tone threshold average was 38 on the right and 60 on 
the left.  The examiner noted predominantly mild to moderate 
sensorineural hearing loss on the right, and moderately-
severe to severe mixed hearing loss on the left with good 
speech discrimination.

Applying the method for rating hearing loss to the results of 
the veteran's competent VA audiological evaluations, the 
Board finds that the audiometry findings from 1993 to 2006 
correspond to right ear hearing acuity at Level I in 1993 and 
1995, Level II in 1996, and Level I in 2006, and left ear 
hearing acuity at   Level I in 1993 and 1995, Level IV in 
1996, and Level II in 2006, based on application of the 
reported findings to Tables VI and VII.  As these findings 
correspond to no more than a noncompensable rating under DC 
6100, the criteria for a compensable rating have not been met 
at any time since the initial grant of service connection for 
bilateral hearing loss.

The Board also finds that the special provisions of 38 C.F.R. 
§ 4.86(a) for evaluating exceptional patterns of hearing 
impairment are not for application in this case, inasmuch as 
the pure tone threshold was not 55 db or more in either ear 
at each of the 4 specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), and      70 db or more at 2,000 Hertz in 
either ear at any time during the rating period under 
consideration.    

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the reliable 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometry findings.             See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the audiological reports from 1993 to 2006 
do not objectively show that his hearing loss markedly 
interferes with employment (i.e., beyond that contemplated in 
the assigned rating), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards, and the Board 
finds that a schedular rating is adequate in this case.  
Hence, the Board concludes that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial compensable rating for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A.    
§ 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53- 56 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


